                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:16-CV-918-D


ABL & ASSOCIATES PLUMBING, LLC,                  )
                                                 )
                                   Plaintiff,    )
                                                 )
                       v.                        )               ORDER
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                                  Defendant.     )


       On January 26, 2017, ABL      ~   Associates Plumbing, Inc. ("ABL" or ''plaintiff') filed a

corrected complaint against the United States ofAmerica (''United States" or "defendant") seeking

refunds ofpenalties thatit paid pursuant to 26 U.S.C. §§ 6651 and 6656 for failure to timely deposit

and pay its federal employment taxes for the fourth quarter of 2011 and the first quarter of 2012

[D.E. 8]. On August 8, 2017, the United States answered the corrected complaint [D.E. 15]. On

September 24, 2018, the United States moved for summary judgment [D.E. 25] and filed a

memorandum [D.E. 25-1] and exhibits [D.E. 25-2-25-12] in support OnNovember26, 2018,ABL

responded in opposition [D.E. 31] and filed a statement of material facts [D.E. 32] and supporting

documents [D.E. 33]. On February 11, 2019, the United States replied [D.E. 42]. As explained

below, the court grants the United States' motion for summary judgment.

                                                 I.

       ABL is a family-owned plumbing, fire protection, and HVAC contractor in Raleigh, North

Carolina See [D.E. 25-1]     ~   1. ABL has four principal owners ("owners" or ''principals"):

Salvatore Lampuri, Concetto Lampuri, Anthony Lampuri, and Anthony Joseph Lam.puri. Id. ABL

primarily performs construction work for municipalities. See id. ~ 2. ABL ''procures most of its


          Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 1 of 13
work through bidding on contracts." Id.; see Ex. A [D.E. 25-3] 6-7.

       ABL began to experience financial hardship in 2010 as a result of the economic downturn

and housing market collapse. See [D.E. 25-1], 3; Ex. A [D.E. 25-3] 8-9. Because of''the failme

ofthe housing market[,]" residential and light commercial contracting :firms began to compete with

ABL for bids on the kinds of projects that ABL typically completed. [D.E. 25-1], 3. Although

ABL continued to win bids in 2010, its profit ''margins" on those bids had decreased. Ex. A [D.E.

25-3] 9; see [D.E. 25-1], 3. Many of the contracts that ABL won in 2010 were for work to be

performed in 2011 and thus were unprofitable. See [D.E. 25-1] , 3.

       Jn 2011, ABL completed two contracts that it won in 2010 at a substantial loss. See [D.E.

25-1], 5. On the first project, which ABL completed for the North Carolina Department of

Environmental andNatmal Resomces, ABL lost approximately $400,000. See id.; Ex. A [D.E. 25-

3] 25-26. On the second project, whichABL completed for Western Carolina University, ABL lost

approximately $300,000. See [D.E. 25-1], 6; Ex. A [D.E. 25-3] 15-16. Additionally, general

contractors struggled to pay ABL on time, further worsening ABL's cash fl.ow problem. See Ex.

A [D.E. 25-3] 9; [D.E. 31] 4; cf. [D.E. 25-1], 9.

       Jn response to these financial difficulties, ABL reduced its staff from approximately 145

employees to 105 employees. See [D.E. 25-1], 7; Ex. A [D.E. 25-3] 12. ABL also eliminated

vehicle allowances for its principals (approximately $1,000 per month per principal) and eliminated

their salaries for approximately three or fom months. See [D.E. 25-1] , 7; Ex. A [D.E. 25-3] 17-18.

Jn addition, ABL's principals loaned $1,080,581.47 to ABL between February 3, 2011, and

September 22, 2011. See [D.E. 25-1], 8; Ex. B [D.E. 25-4]. However, ABL "only produced three

promissory notes executed between Salvatore Lam.purl and ABL for $200,000, $60,000, and

$29,000." [D.E. 25-1], 8; see Ex. A [D.E. 25-3] 20; Ex. C [D.E. 25-5] (promissory installment


                                                2
          Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 2 of 13
notes executed by ABL for $200,000.00, $60,000.00, and $29,600.00). Salvatore Lam.purl testified

that the principals did not execute promissory notes because ABL is a ''family business." Ex. A

[D.E. 25-3] 20. ABL sought a Small Business Administration ("SBA") loan in August 2012, after

it had failed to deposit and :file its federal employment taxes, but the SBA denied the loan.

See [D.E. 25-1]   ~   14; see Ex. A [D.E. 25-3] 21-22. ABL "did not apply for loans with other

:financial institutions." [D.E. 25-1] ~ 14; see Ex. A [D.E. 25-3] 22.

       By 2011, despite ABL's obligations to collect, account for, and pay federal employment

taxes, ABL's principals decided to cease paying the company's payroll taxes to reduce expenses.

See [D.E. 25-1]   ft 9,   16; Ex. A [D.E. 25-3] 10-11, 18-19. ABL "contacted ADP, its payroll

processor, and instructed ADP to cease paying over the trust fund portion ofthe federal employment

taxes due." [D.E. 25-1] ~ 9. ABL failed to timely deposit and pay all of its federal employment

taxes for the quarterly tax period ending on December 31, 2011 (the ''fourth quarter of201 l ")and

for the quarterly tax period ending on March 31, 2012 (the ''first quarter of 2012"). See [D.E. 25-1]

ft 10, 17-20. Forthefourthquarterof2011,ABL'staxliabilitywas $169,820.20, and the Internal
Revenue Service ("IRS") assessed ABL a federal tax deposit penalty of $25,473.01 and a failure

to pay tax penalty of $13,585.61. See [D.E. 25-1]     ft 17-18; Ex. H [D.E. 25-10].     For the first

quarterof2012, ABL's tax liability was $231,384.97. See [D.E. 25-1] ~ 19; Ex. I [D.E. 25-11] 2.

ABL timely paid $106,792.00 ofits tax liability for the :first quarter of2012, and the IRS assessed

a federal tax deposit penalty of $18,688.92, a failure to pay tax penalty of $6,229.64, and a late

filing penalty of $5,606.68. See [D.E. 25-1] ~ 20; Ex. I [D.E. 25-11]. ABL ''paid all assessed

federal employment taxes, penalties, and interest for both the fourth quarter of 2011 and the first

quarterof2012 byNovember27, 2012." [D.E. 25-1] ~21; see Ex. H [D.E. 25-10]; Ex. I [D.E. 25-

11].


                                                 3
          Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 3 of 13
         Although ABL "hoped to pay [its] employment taxes on a quarterly basis ... each time the

 taxes came due, events intervened to compelABL to pay a creditor other than the IRS." [D.E. 25-1]

 ~   10. In the fourth quarter of 2011, ABL had 127 employees and paid $883,782.43 in wages,

 including $12,806.82 to one ofits principals. See [D.E. 25-1] ~ 12; Ex. E [D.E. 25-7]. Between

 January 1, 2012, and March 31, 2012, ABL "paid at least $1,759,430 to its various vendors and

 suppliers," $25,000 to its lawyers, and $47,100 to its accountants. [D.E. 25-1] ~ 11; Ex. D [D.E.

 25-6]. In the second quarter of 2012, ABL had 117 employees and paid $1,024,655.00 in wages,

 including approximately $200,000 to its four principal owners. See [D.E. 25-1] ~ 13; Ex. F [D.E.

 25-8]. Despite its cash flow problems, ABL "has not been sued by any of its vendors of

 subcontractors for nonpayment" [D.E. 25-1] ~ 15; Ex. A [D.E. 25-3] 23. 1 Additionally, ABLdid

 not begin repaying the loans from its principals until 2014. See Ex. A [D.E. 25-3] 20--21.

         1
           Under Local Civil Rule 56.1, a party opposing a motion for summary judgment shall
submit "a separate statement including a response to each numbered paragraph in the moving party's
statement [of material facts]." Local Civ. R. 56.1 (a)(2). "Each numbered paragraph in the moving
party's statement of material facts will be deemed admitted for purposes of the motion unless it is
specifically controverted by a correspondingly numbered paragraph in the opposing statement." Id.
"Each statement by the movant or opponent ... must be followed by citation to evidence that would
be admissible, as required by Federal Rule of Civil Procedure 56(c)." Local Civ. R. 56.l(a)(4).
Under Rule 56(c), a party disputing a material fact must support its position by "citing to particular
parts ofmaterials in the record, including depositions, documents, electronically stored information,
affidavits or declarations, stipulations (including those made for purposes of the motion only),
admissions, interrogatory answers, or other materials" or by "showing that the materials cited do not
establish the absence or presence of a genuine dispute, or that an adverse party cannot produce
admissible evidence to support the fact." Fed. R. Civ. P. 56(c)(1 )~ Merely responding that a party
"disputes" a material fact is insufficient under Rule 56 and Local Rule 56.1. See Howard v. Coll.
of the Albermarle, 262 F. Supp. 3d 322, 329 n.1 (E.D.N.C. 2017), aff'd, 697 F. App'x 257 (per
curiam) (unpublished).                                                        .
        ABL' s response that it objects to this factual allegation, without citation to evidence, violates
Local Rule 56.1. See [D.E. 32] ~ 15. Because ABL does not oppose the statement of material fact
by citing to particular parts ofthe record or showing that the United States cannot support its position
based on the evidence in the record, the court deems the material fact admitted. See Horton v.
Methodist Univ.. Inc., No. 5:16-CV-945-D, 2019 WL 320572, at •1 n.1 (E.D.N.C. Jan. 23, 2019)
(unpublished), appeal docketed, No. 19-1174 (4th.Cir. 2019); Felton v. Moneyswortb.Linen Serv..
Inc., 295 F. Supp. 3d 595, 597 n.1 (E.D.N.C. 2018); Howard, 262 F. Supp. 3d at 329 n.1.

                                                    4
             Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 4 of 13
       On October 15, 2014, ABL filed an administrative claim ''for an abatement of penalties for

both tax periods with the IRS." [D.E. 25-1] ~ 22; see [D.E. 8-2]. On December 15, 2014, the IRS

deniedABL' s request "citing a lack of substantiation and documentation to supportABL' s claims."

[D.E. 25-1] ~ 23; see [D.E.· 8-3]. On February 11, 2015, ABL timely appealed the IR.S's denial.

See [D.E. 25-1] ~ 24; [D.E. 8-4]. On July 26, 2016, the IRS denied ABL's appeal "again citing a

lack of substantiation and documentation." [D.E. 25-1] ~ 25; see [D.E. 8-5]. On November 23,

2016, ABL filed its complaint, and, on January 26, 2017, ABL filed its corrected complaint. See

[D.E. 1]; [D.E. 8]; [D.E. 25-1] ~ 26. On February 7, 2018, the United States sent interrogatories

to ABL, but ABL ''provided no formal response to these [i]nterrogatories and provided the United

States with only limited documentation ofits claims in response." [D.E. 25-1] ~ 27; Ex. J [D.E. 25-

12]; [D.E. 32] ~ 27.

                                                II.

       Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue ofmaterial fact exists and the moving party is entitled to judgment

as a matter of law. See Fed. R. Civ. P. 56(a); Anderson v. LibertY Lobby. Inc., 477 U.S. 242,

.247-48 (1986). The party seeking summary judgment must initially demonstrate the absence of a

genuine isme of material fact or the absence of evidence to support the nonm.oving party's case.

See Celotex Com. v. Catrett,477U.S. 317, 325 (1986). Oncethemovingpartyhasmetitsburden,

the nonmoving party may not rest on the allegations or denials in its pleading, see Anderson, 477

U.S. at 248-49, but "must come forward with specific facts showing that there is a genuine issue

for trial." MatsushitaElec. Indus. Co. v. Zenith Radio Com., 475 U.S. 574, 587 (1986) (emphasis

and quotation omitted). A trial court reviewing a motion for summary judgment should determine

whether a genuine issue of material fact exists for trial. See Anderson, 477 U.S. at 249. Jn making

                                                 5
          Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 5 of 13
this determination, the court must viewthe evidence and the inferences drawn therefrom in the light

most favorable to the nonmoving party. See Scott v. Harris, 550 U.S. 372, 378 (2007).

       A genuine issue ofmaterial fact exists ifthere is sufficient evidence favoring the nonmoving

party for ajµry to return a verdict for that party. See Anderson, 477 U.S. at 249. "The mere

existence of a scintilla of evidence in support of plaintiff's position [is] insufficient ...." Id. at

252; see Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985) ("The nonmoving party, however,

cannot create a genuine issue of material fact through mere speculation or the building of one

inference upon another."). Only factual disputes that affect the outcome under substantive law

properly preclude summary judgment. See Anderson, 477 U.S. at 248.

                                                 m.
        A tax assessment is "an IRS determination that a taxpayer owes the Federal Government

a certain amount of unpaid taxes." United States v. Fior D'Italia. Inc., 536 U.S. 238, 242 (2002);

see 26 U.S.C. § 6201(a) (listing "interest, additional amounts, additions to the tax, and assessable

penalties" as assessments); United States v. Payton. No. 4:13-CV-55-BO, 2014 WL 407575, at *2

(E.D.N.C. Feb. 3, 2014) (unpublished), aff'd, 583 F. App'x 215 (4th Cir. 2014) (per curiam)

(unpublished). Assessments are "entitled to a legal presumption ofcorrectness." Fior D'Italia. Inc.,

536 U.S. at 242; see United States v. Janis, 428 U.S. 433, 440-41 (1976); Welch v. Helvering, 290

U.S. 111, 115 (1933); Balkissoon v. Comm'r of Internal Revenue, 995 F.2d 525, 529 (4th Cir.

1993); Payton. 2014 WL 407575, at *2.

       The .IRS assessed penalties against ABL for failure to timely deposit and failure to pay its

federal employment taxes. See26U.S.C. §§ 6651(a)(l), (a)(2), 6656(a). "An employer is required

to withhold these taxes, place them into a trust fund, and report on a quarterly basis." Deaton Oil

Co. v. United States, 904 F.3d 634, 637 (8th Cir. 2018); see StaffIT. Inc. v. United States, 482 F.3d

                                                  6
          Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 6 of 13
792, 798 (5th Cir. 2007); Diamond Plating Co. v. United States, 390 F.3d 1035, 1037-38 (7th Cir.

2004). "Failure to do so subjects the taxpayer to mandatory penalties." Deaton Oil Co., 904 F.3d

at 637; see StafIIT. Inc., 482 F.3d at 798; Diamond Plating Co., 390 F.3d at 1038. "Congress

intended to place upon the taxpayer an obligation to ascertain the statutory deadline and then to

meet that deadline, except in a very narrow range of situations." United States v. Boyle, 469 U.S.

241, 249-50 (1985). Therefore, "companies withholding trust fund taxes must provide strong

justification to avoid penalties." Diamond Plating Co., 390 F.3d at 1039.

          To obtain abatement of federal employment tax penalties imposed under sections 6651 and

6656, ''the taxpayer bears the heavy burden ofproving (1) that the failure did not result from willful

neglect, and (2) that the failure was due to reasonable cause." Boyle, 469 U.S. at 245 (quotations

omitted); see§§ 6651(a)(l), (a)(2), 6656(a); Deaton Oil Co., 904F.3dat637-38; StafIIT. lnc.,482

F.3d at 798; Fran Cor,p. v. United' States, 164 F.3d 814, 816 n.2 (2d Cir. 1999); United States v.

Short,No.1:13-CV-899,2015 WL9592521,at •s &n.7 (M.D.N.C. Dec. 31,2015)(unpublished);

Dogwood Forest Rest Home. Inc. v. United States, 181 F. Supp. 2d 554, 560 n.4 (M.D.N.C. 2001)

(collecting cases).

          Willful neglect means "a conscious, intentional failure or reckless indifference." Boyle, 469

U.S. at 245. Thus, the taxpayer must show that the taxpayer's fajJ.ure to file was not the result of

carelessness, reckless indifference, or intentional failure. See id. at 246 n.4; StafIIT. Inc., 482 F.3d

at 798. As for reasonable cause, the taxpayer must demonstrate ''that [it] exercised ordinary

business care and prudence and nevertheless was unable to file the return within the prescribed

time." lit. (quotation omitted); see 26 C.F.R. § 301.6651-1\(c); Deaton Oil Co., 904 F.3d at 637-38.2

      2
           In relevant part, section 301.6651-1 (c)(1) provides:

      If the taxpayer exercised ordinary business care and prudence and was nevertheless

                                                   7
            Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 7 of 13
In evaluating whether a taxpayer was unable to pay a tax in spite of the exercise of ordinary

business care and prudence,

       [C]onsideration will be given to all the facts and circumstances of the taxpayer's
       financial situation, including the amount and nature of the taxpayer's expenditures
       in light ofthe income (or other amounts) [it] could, at the time of such expenditures,
       reasonably expect to receive prior to the date prescribed for the payment of the tax.

 § 301.6651-1 (c)(1 ); see Fran Cot:p., 164 F .3d at 817. For example, lavish expenses or investments

in speculative or illiquid assets without sufficient resources to pay a taxpayer's tax obligations may

 show that the taxpayer has not exercised ordinary business care. See § 301.6651-(c)(1 ); Fran Cot:p.,

 164 F .3d at 817. Additionally, courts consider ''the nature of the tax which the taxpayer has failed

to pay." § 301.6651-l(c)(2).

        A majority of circuit courts to address the issue "recognize that financial hardship may

constitute . reasonable cause for abatement of penalties for nonpayment of taxes in some

circumstances." Diamond Plating Co., 390 F.3d at 1038; see Van Camp & Bennion v. United

 States, 251 F.3d 862, 868 (9th Cir. 2001); E. Wind Indus.. Inc. v. United States, 196 F.3d 499,

 507--08 (3d Cir. 1999); Fran Cot:p., 164 F.3d at 819; cf. StaffIT. Inc., 482 F.3d at 794; Q.E.D.. Inc.


       unable to file the return within the prescribed time, then the delay is due to a
       reasonable cause. A failure to pay will be considered to be due to reasonable cause
       to the extent that the taxpayer has made a satisfactory showing that [it] exercised
       ordinary business care and prudence in providing for payment ofhis tax liability and
       was nevertheless either unable to pay the tax or would suffer an undue hardship ..
       . if [it] paid on the due date.

26 C.F.R. § 301.6651-l(c)(l). The regulations explain that the term ''undue hardship"

       means more than an inconvenience to the taxpayer. It must appear that substantial
       financial loss, for example, loss due to the sale of property at a sacrifice price, will
       result to the taxpayer for making payment on the due date ofthe amount with respect
       to which the extension is desired. If a market exists, the sale of property at the
       current market price is not ordinarily considered as resulting in an undue hardship.

26 C.F.R. § 1.6161-l(b).

                                                   8
           Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 8 of 13
v. United States, 55 Fed. Cl. 140, 145-47 (2003). But see Breweiy. Inc. v. United States, 33 F.3d

589, 592 (6th Cir. 1994). For financial hardship to constitute reasonable cause, however,

extraordinary circumstances must be present See Synergy Staffing. Inc. v. United States Internal

Revenue Serv., 323 F.3d 1157, 1160 (9th Cir. 2003). "Evidence of financial trouble, without more,

is not enough." Id. For example, reasonable cause existed when a taxpayer, who depended only

on government contracts from the Department of Defense for business, refused to pay bribes to

corrupt officials to win contracts, causing the taxpayer to be unable to pay its rent, its suppliers, or

its employees' health premiums or union dues and continue to operate with minimal staffing as part

of an investigation of the corrupt officials. See E. Wind Indus., 196 F.3d at 508-13 ("[T]he illegal

conduct of the corrupt employees of the Defense Agencies, after the [t]axpayers refused to accede

to the bribery demands, caused the financial distress which resulted in the [t]axpayers' inability to

pay its employment taxes timely."); PARCC Health Care, Inc. v. United States, 238 F. Supp. 2d

435, 443 (D. Conn. 2002). Similarly, reasonable cause existed when a taxpayer faced "potential

ruin" should it pay its federal employment taxes. Van Camp & Bennion, 251 F.3d at 868; see Fran

Com., 164 F.3d at 820; Babcock Ctr.• Inc. v. United States ex rel. Internal Revenue Serv., No. 3: 11-

1721-CMC, 2013 WL 1857688, at *6 (D.S.C. May 2, 2013) (unpublished).

                                                  A.
        In count one, ABL seeks a refund of penalties paid for the fourth quarter of 2011. See

Compl. [D.E. 8] ft 6-14. The IRS assessed penalties against ABL for failure to pay and deposit

its federal employment taxes. See Ex. H [D.E. 25-10]. Viewing the evidence in the light most

favorable to ABL, ABL has shown that it suffered general financial hardship during the fourth

quarter of2011 due to the housing market collapse. However, the court must consider "all the facts

and circumstances of [ABL]'s financial situation, including the amount and nature of [ABL]'s


                                                   9
           Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 9 of 13
expenditures in light of the income (or other amotints) [it] could, at the time of such expenditures,

reasonably expect to receive prior to the date prescribed for the payment of the tax." 26 C.F.R. §

301.6651-l(c)(l). Between January 1, 2012, and March 31, 2012, ABL paid "at least $1, 759,430

to its various vendors and suppliers," "$25,000 to its lawyers[,] and $47,100 to its accountants."

[D.E. 25-1] ~ 11. Additionally, ABL paid $883,782.43 in wages to its 127 employees, including

$12,806.82 to one of its owners. See id.      ~   12; Ex. E [D.E. 25-7] 1 (listing payment to "S.

Lam.purl"). ABL did not produce evidence that it owed any money to creditors besides its owners

at this time or that it made any payments to any creditors. See [D.E. 25-1] ~ 27.

       Even assuming that ABL's failure to timely pay federal employment taxes did not result

from willful neglect, no rational jury could conclude that ABL' s failure was for reasonable cause.

Although ABL can show that it experienced :financial hardship, ABL fails to present evidence that

its continued viability as a business would have been threatened had ABL paid its federal

employment taxes. ABL' s decisions to eHminate vehicle allowances, temporarily eHminate salaries

for its owners, and reduce its staff by approximately 40 employees, while indicative of :financial

hardship, do not demonstrate the extraordinary circumstances necessary to establish that ABL used

ordinary business care and prudence in failing to pay its federal employment taxes. Moreover,

ABL's situation, in which the market for its services suffered but nevertheless existed, does not

constitute undue hardship to ABL. See 26 C.F.R. § 1.6161-l(b). Although :financial hardship may

constitute reasonable cause, no rational jury could conclude that ABL's :financial hardship was

substantial enough to constitute reasonable cause. See E. Wind Indus., 196 F.3d at 509-12.

Furthermore, ABL decided to prioritize paying others-including approximately $1. 76 million to

its vendors and suppliers, $25,000 to its lawyers, $47,100 to its accountants, and $12,806.82 to one

ofits owners-instead of paying the IRS. See Ex. A [D.E. 25-3] 19 (discussing ABL's decision


                                                  10
         Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 10 of 13
to prioritize paying its employees over its tax obligations). ABL fails to present evidence that these

expenses were necessary to maintain ABL as a going concern.

       Finally, ABL fails to present other evidence that it exercised ordinary business care and

prudence during the fourth quarter of2011. For example, ABL did not apply for commercial loans

when faced with cash flow difficulties. Although ABL claims that it received loans from its

owners, ABL only produced promissory notes for three loans from one owner. Even viewing the

evidence in the light most favorable to ABL, ABL has not eStablished that it exercised ordinary

business care and prudence in deciding not to pay its federal employment taxes on time. See Fran

Corp., 164 F.3d at 819 ("[I]t will be the rare case where the government is made the unwilling

partner in a floundering business ... without the employer incurring the duty to pay a penalty for

having made such a choice ...." (quotation omitted)). Accordingly, the court grants the United

States' motion for summary judgment on count one.

                                                 B.
       Jn count two, ABL seeks a refund ofpenalties paid forthe first quarter of2012. See Compl.

[D.E. 8] ft 15-23. The IRS assessed penalties againstABL for failure to pay and deposit its federal

employment taxes, and the IRS assessed a late :filing penalty against ABL. See Ex. I [D.E. 25-11 ].

During the second quarter of2012, ABL paid its 117 employees $1,024,655.00 in wages, including

nearly $200,000 to its four owners. See [D.E. 25-1] ~ 13. Even viewing the evidence in the light

most favorable to ABL, ABL fails to establish that the financial hardship that it experienced in the

first quarter of2012 constitutes reasonable cause to fail to pay its federal employment taxes on time.

Although ABL failed to pay $124,592.97 in taxes on time for the first quarter of 2012, ABL was

able to pay its owners nearly $200,000 in wages. See [D.E. 25-1] ft 13, 19. No rational jury could




                                                 11
          Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 11 of 13
conclude that ABL used ordinary business care and prudence, and yet, was unable to file its taxes

on time.

           As for whether ABL timely filed its taxes forthe first quarter of2012, ABL' s return was due

on April 30, 2012. See [D.E. 25-1]       ~   19. ABL filed its return on May 17, 2012. See id. ABL

attached a copy of Form 941 dated April 27, 2012, to its complaint. See [D.E. 8-8] 15-16.

However, a "document or payment is deemed to be filed or paid on the date of the postmark

stamped on the envelope or other appropriate wrapper (envelope) in which the document or

payment was mailed." 26 C.F.R. § 301.7502-l(a); see 26 U.S.C. § 7502(a)(l); Grothues v.

Comm'r, 84 T.C.M. (CCH) 561, at* 12-13. The date on a form, by itself, is not evidence oftimely

:filing.   See,~    Grothues, 84 T.C.M. at *12 (noting ''timely mailing is timely filing'').

           The only evidence that ABL has produced is a copy of its Form 941 dated April 27, 2012.

.Even assuming ABL' s failure to produce an envelope is not fatal to its claim that it timely filed its

tax return, ABL has not produced evidence from which a rational jury could conclude that ABL

timely filed its return. Moreover, assessments are presumed correct. See Fior D'Italia. Inc., 536

U.S. at 242; Janis, 428 U.S. at 440-41. Because ABL has failed to rebut the presumption that the

assessment was correct, the court concludes that the IRS properly assessed a late :filing penalty

against ABL. Accordingly, the court grants the United States's motion for summary judgment on

count two.

                                                    IV.

           In sum, the court GRANTS defendant's motion for summaryjudgment [D.E. 25]. The clerk

shall close the case.




                                                    12
             Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 12 of 13
SO ORDERED. This __l_l day of May 2019.




                                          United States District Judge




                                  13
 Case 5:16-cv-00918-D Document 44 Filed 05/21/19 Page 13 of 13
